      Case 2:18-cv-02684-EJM Document 229 Filed 01/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                         No. CV-18-02684-PHX-EJM
10                  Plaintiffs,                      ORDER
11   v.
12   County of Maricopa, et al.,
13                  Defendants.
14
15
            The Court, having read and considered Defendant Treatment Assessment Screening
16
     Center, Inc.’s (“TASC’s”) Motion to File Under Seal Response and Exhibits in Opposition
17
     to Plaintiffs’ Motion to Quash Defendant TASC’s Subpoena to Slepian Smith, PLLC and
18
     good cause appearing therefore,
19
            IT IS HEREBY ORDERED Defendant TASC’s Motion is granted for the reasons
20
21   set forth in the motion. (Doc. 226).

22          IT IS FURTHER ORDERED that the Clerk shall file under seal the unredacted

23   Response in opposition to Plaintiffs’ Motion to Quash and Exhibits 1–4 to the Response,

24   which Defendants previously lodged with this Court. (Doc. 227). These documents

25   include: (1) documents disclosed in this litigation and concerning Ms. Soria’s medical
26   history; (2) transcript excerpts of Lucia Soria’s deposition testimony designated as
27   “Confidential” in this litigation addressing her medical history; (3) the Declaration of
28   Amanda Z. Weaver in support of TASC’s Response to Plaintiffs’ Motion to Quash
      Case 2:18-cv-02684-EJM Document 229 Filed 01/19/21 Page 2 of 2



 1   Defendant TASC’s Subpoena to Slepian Smith, PLLC.
 2         Dated this 19th day of January, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
